Citation Nr: 9912499	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  94-18 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for esophageal disorder 
secondary to an acquired psychiatric disorder.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel




INTRODUCTION

The veteran had active service from August 1960 to July 1964.  

The current appeal originated with a rating decision dated in 
February 1994 in which the Regional Office (RO) denied 
service connection for esophageal dysfunction, dermatological 
pruritus, premature loss of teeth, high blood pressure, and 
anxiety and depression.  A hearing was held at the RO in 
March 1996 before the undersigned.  The Board of Veterans' 
Appeals (Board) denied the veteran's claims in November 1996, 
and he subsequently filed an appeal with the U.S. Court of 
Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  

In January 1998, the Court determined that the claims for 
entitlement to service connection for a skin disorder, 
claimed as dermatologic pruritus, and premature loss of teeth 
had been abandoned and were not on appeal.  The Court also 
affirmed the Board's determination that the claim for 
entitlement to service connection for hypertension was not 
well-grounded.  Additionally, the Court reversed the Board's 
decision that the claim for entitlement to service connection 
for an acquired psychiatric disorder was not well-grounded 
and remanded that issue for further adjudication.  With 
regard to the issue of entitlement to service connection for 
esophageal disorder, the Court vacated the Board's 
determination and remanded that issue.  [redacted].  The Board remanded the case for 
additional development in July 1998.  


REMAND

In a medical record dated in April 1993, Dr. Frank J. 
Doganiero related "[i]t is difficult to access whether 
esophageal symptoms are directly due to radiation exposure 
there is no question[] that his condition is greatly 
influenced from the anxiety of that experience."  The Court 
noted that Dr. Doganiero's medical specialty was not clear.  
Additionally, in light of Dr. Doganiero's opinion, the Court 
determined that the veteran's claim for entitlement to 
service connection for an acquired psychiatric disorder based 
upon his presence during Operation Dominic, and not upon any 
exposure to ionizing radiation, was well-grounded.  

In its July 1998 remand, the Board asked the RO to schedule 
the veteran for a VA examination for the purpose of 
ascertaining the etiology of any current psychiatric 
disorder.  The Board also requested that the examiner review 
the veteran's entire claims file prior to the examination and 
provide an opinion as to the approximate date of onset of any 
current acquired psychiatric disorder and the relationship, 
if any, that existed between any acquired psychiatric 
disorder and the veteran's participation in Operation 
Dominic.  The examiner was also asked to provide rationales 
for his or her opinions.  

The veteran underwent a VA psychiatric examination in 
November 1998.  The assessment was panic disorder with 
agoraphobia and generalized anxiety disorder.  The examiner 
reported that the veteran had been complaining of choking 
sensation, tightness in chest, nervousness and anxiety for 
more than 30 years.  However, the Board notes that a private 
medical record dated in October 1981 shows that the veteran 
reported first having discomfort in his throat ten to twelve 
years before; and, in April 1993, the veteran related that he 
began having difficulty swallowing in 1980.  

The November 1998 VA examiner also related that "[i]t [wa]s 
difficult to say that exposure to radiation ha[d] anything to 
do with his choking sensation physiologically, but definitely 
there was psychological impact from that."  However, the 
examiner added that "[i]t [wa]s also difficult to correlate 
between his choking sensation and his radiation exposure that 
he claims...[n]onetheless, patient definitely suffers from 
panic disorder no matter how it started or precipitated."  
Thus, it is not clear if the November 1998 VA examiner found 
that the veteran's current panic disorder with agoraphobia 
and/or generalized anxiety disorder were caused by the 
veteran's presence during Operation Dominic in service.  
Additionally, the examiner did not provide an opinion as to 
the date of onset of the veteran's current psychiatric 
disorders, as the Board requested in the July 1998 remand.  
Under the circumstances, the Board finds that further 
development is warranted.  

Additionally, in two VA Forms 21-4142 (Authorization for 
Release of Information) dated in November 1998, the veteran 
reported treatment he received for his psychiatric disorder 
since service, including treatment from Dr. Carmichael in 
1980.  Review of the claims file does not show that the 
veteran had reported treatment from that doctor before or 
that the RO attempted to obtain records of such treatment.  
To ensure that the VA has complied with the duty to assist, 
the RO should request records from that doctor.  Review of 
the record also discloses that the RO has not attempted to 
obtain records of treatment from Drs. Rudser and Sanquinetti.  
However, the veteran has not provided addresses for those 
physicians, and he testified in March 1996 that Dr. 
Sanquinetti was deceased.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand Court scrutiny.  Therefore, the case is 
REMANDED to the RO for the following action: 

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claims.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

2.  The RO should request copies of any 
records of all treatment from Dr. 
Carmichael at Lloyd Noland Clinic, 
Hueytown, Alabama 35023, specifically 
records of treatment in 1980.  

3.  The RO should also schedule the 
veteran for another VA psychiatric 
examination.  It is requested that the 
examiner review the veteran's entire 
claims file prior to the examination.  If 
the veteran fails to report for the 
examination, the claims file should be 
referred to the appropriate physician to 
review the claims file and respond to the 
questions set forth below.  The examiner 
is requested to list all current acquired 
psychiatric disorders and the 
manifestations of each such disorder, 
including any choking sensations, and 
determine the approximate date of onset of 
each current psychiatric disorder, based 
on a review of the veteran's medical 
history and medical records since service.  
The examiner is also requested to provide 
an opinion as to whether the veteran's 
presence during Operation Dominic in 1962 
caused a current psychiatric disorder.  
The examiner should also provide 
rationales for his or her opinions.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record in 
light of the additional evidence.  If the 
claim for entitlement to service 
connection for an acquired psychiatric 
disorder is granted, the RO should ask the 
veteran to identify the names and complete 
addresses of any additional medical 
providers who have treated him for 
esophageal complaints since service.  
After securing any necessary release, the 
RO should obtain records of any treatment 
identified by the veteran, which the RO 
has not already attempted to obtain. 

5.  If service connection is granted for 
an acquired psychiatric disorder, the RO 
should also schedule the veteran for 
another VA examination for the purpose of 
ascertaining the etiology of any current 
esophageal disability.  It is requested 
that the examiner review the veteran's 
entire claims file prior to the 
examination.  If the veteran fails to 
report for the examination, the claims 
file should be referred to the 
appropriate physician to review the 
claims file and provide the opinion 
requested below.  The examiner is 
requested to comment on whether the 
veteran's subjective complaints of 
choking and difficulty swallowing are 
manifestations of a physical disorder or 
manifestations of an acquired psychiatric 
disorder.  If the examiner determines 
that the veteran has a esophageal 
disability, he or she should comment on 
the relationship, if any, that exists 
between any current esophageal disorder 
and service, whether any current 
esophageal disorder is due to the 
veteran's acquired psychiatric disorder 
and whether the acquired psychiatric 
disorder caused an increase in the 
severity of any esophageal disorder and, 
if so, attempt to quantify such increase.  
The examiner should also provide 
rationales for his or her opinions.

6.  The RO must also review the claims 
folder and ensure that all of the 
foregoing actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to all examination reports.  
If an examination report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998).  

7.  If service connection is granted for 
an acquired psychiatric disorder, the RO 
should also address the claim for 
entitlement to service connection for 
esophageal disorder secondary to the 
acquired psychiatric disorder.  See Allen 
v. Brown, 7 Vet App. 439 (1995); 
38 U.S.C.A. § 3.310(a) (1997).  

8.  If after the above actions, any claim 
on appeal remains denied, the veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto with 
additional argument and/or evidence. 

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


